                  Matthew T. Findley
                  matt@anchorlaw.com
                  Eva R. Gardner
                  eva@anchorlaw.com
                  Ashburn & Mason, P.C.
                  1227 W.9th Avenue Suite 200
                  Anchorage, Alaska 9950 I
                  Telephone : (907) 27 6-4331
                  Facsimile: (907) 27 7 -8235
                  Attorneys for Paul G. Shearer


                                    IN THE UNITED STATES DISTRICT COURT
                                             DISTRICT OF ALASKA


                  PAUL G. SHEARER,                               )
                                                                 )
                               Plaintiff,                        )
                                                                 )
                                                                 )
                        VS                                       )
                                                                 ) Case No.   3:I   8-cv-00035-H2{
                  DAVID BERNHARDT, UNITED STATES                 )
                  DEPARTMENT OF INTERIOR, BUREAU                 )
                  OF LAND MANAGEMENT, AND                        )
                  NATIONAL PARK SERVICE,                         )
                                                                 )
                               Defendants.                       )
..{
 stO        rn                                                   )
1           c.l
/cb

0 R_n
2 iBb
                              AFFIDAVIT OF EVA R. GARDNER IN SUPPORT OF
                          PLAINTIFFOS MOTION FOR ATTORNEYOS FEES AND COSTS
tZ.{<{ds'
^i tr; {tr
miai.
\rdLui            STATE OF ALASKA                  )
7',63;
d
\        >h e+
            0.o THIRD JUDICIAL DISTRICT
                                                   ) ss.
                                                   )
I ii\
HNN
FNo
Io\                     I, Eva R. Gardner, swear and affirm the following:
Ar


                                                                                            Page   I of4

                   Case 3:18-cv-00035-HRH Document 66 Filed 07/07/20 Page 1 of 4
                              1.      I   am counsel for Plaintiff Paul G. Shearer in the above-captioned                   case


                     This affidavit is based on my personal knowledge

                              2.      I am an attorney and shareholder at Ashburn & Mason, P.C.

                              3.      Attached as Exhibit        I   is a list of invoices with detailed time entries for all

                     work performed by our office in this case.

                              4.      As part of this case, we maintained accurate, contemporaneous records of

                     time billed in this case.     All attorneys carefully        reviewed their billable time and the time

                     of legal staff, and exercised prudent billing judgment with regard to the time claimed

                     This included reducing time for unnecessary, duplicative tasks or tasks unrelated to this

                     case.

                              5.      My typical hourly rate is $350.00. My law partner, Matthew Findley,

                     similarly charges $350.000 per hour for his work. Associates at Ashburn & Mason who

                     worked on this case charge an hourly rate of $275.00. For much of my work on this

                     case,   my rate and the rate of associates in the office was billed at a reduced rate of $250

                     per hour. Legal assistants and paralegals billed at $100 and $150 per hour. Non-lawyer
  ?rn
  1a4
 -7
 /6
               ..1
                     work in this    case was    utilized when possible to reduce costs and promote efficiency
 0 R_r
 2 [ss                        6.      The actual rates charged by the attorneys and legal staff in this case are
 IZ       dE'
  .t    -i<4
        c i *,t      consistent with the rates lawyers in Anchorage presently charge for                civil litigation. For
-T      3{ I
v)
 '\,    t< <I <{
                     reference, attorney Jim Reeves of Stoel Rives LLP, who provided targeted assistance in
 Z'?i;
 d ;h e+
 I^n N<''{yx         this case, currently bills at a rate of $545 per hour. This is documented in Exhibit                    I to
 HC.IN
 rrNo
 Io\                 Paul Shearer's Affidavit.
 AJ



                     AFFTDAVTT  op Evn R. GARDNER                                                             Page 2 of 4
                     Shearer v. Department of Interior, et al.,No. 3: 1 8-cv-00035-HRH
                       Case 3:18-cv-00035-HRH Document 66 Filed 07/07/20 Page 2 of 4
                                   7.        In total, our firm spent 36I.9 attorney hours on this case, 14.9 hours in

                       legal staff hours and has billed $119,075.00 in total legal fees for our work. Our firm

                       has also incurred $2,985.00 in expenses.l

                                   8.        This amount of time was necessary and reasonable in light of                                          the

                       complicated facts at issue, the length and number of prior proceedings, the voluminous

                       administrative record that spanned several decades, and the complex, diverse, and rather

                       obscure legal issues that were raised in this case.




                       FURTHER YOUR AFFIANT SAYETH NOT

                                                                                                            I
                       DATED                                                                               M    Eva R. Gardner
                                                                                                                Alaska Bar No. 1305017




                       SUBSCRIBED AND SWORN to before me                                           this   7t\    day of July 2020

                                                                                             rMtri          Cu UUWU!&tr
                                                                                          Notary Public in and for Alaska
   Qo                                                                                     My Commission Expires:
    ri4
  'l              (\
  Lq
 O
 vl
    R_N
    Hox
  I2.{<xds'
  <(      :|,lO

 .t c ) Y,'t
 ^,Ufi<
rA!>J

'J) . <<
 \'<IH
  z'di;
  d ifi 9s
  I.n x{cI9x
  HNN
  'FNO
  Io
  A)
                       I See Exhibit 2 (Bill of Costs Form AO 133).
                       Anrloavn       oF EVA R. GARDNER                                                                             Page 3   of4
                       She ar   er v. Dep art ment of Int er ior, et al., N o.   3 : 1 8-cv-0003   5-HRH
                         Case 3:18-cv-00035-HRH Document 66 Filed 07/07/20 Page 3 of 4
              CERTIFICATE OF SERVICE

              I hereby certi$' that on July 7, 2020, I fi|ed a true and correct copy of the foregoing
              document with the Clerk of Court for the ljnited States District Court - District of
              Alaska by using the CIWECF system. Participants in Case 3:18-cv-00035-HRH who
              are registered CM/ECF users will be served by the CM/ECF system.

              ASHBURN & MASON, P.C.

              s/Julia Kentch




 !g
'7N
Lq
O
v)
        R_N
        Hox
{a.s<X;il8
^ifi;{tr
at  ai.
vdT.ui
    I Fg
 L-.$;
d    h e+
Ifn ;9X
HNN
     x(cI
Fc'to
Io\
AJ



              AFFIDAVIT oF EVA R. GanoNgn                                                Page 4 of 4
              Shearer v. Department of Interior, et al., No.   3:   1   8-cv-00035-HRH

                  Case 3:18-cv-00035-HRH Document 66 Filed 07/07/20 Page 4 of 4
